Exhibit 10.6

Repurchase Agreement

This Repurchase Agreement (this “Agreement”) is entered into as of November 9,
2018, by and among the stockholders of Select Interior Concepts, Inc., a
Delaware corporation (the “Company”), listed on Schedule I hereto (each a
“Seller,” and collectively, the “Sellers”), and the Company.  The above parties
are referred to herein collectively as the “Parties,” and individually as a
“Party.”

RECITALS:

WHEREAS, as of the date hereof, the Sellers hold an aggregate of 2,169,485
shares of Class A common stock, par value $0.01 per share, of the Company
(“Class A Common Stock”), and, subject to and upon the determination of the
non-occurrence of certain specified events as described in this Agreement, each
Seller intends to sell and transfer to the Company, and the Company intends to
purchase and acquire, at a price of $0.01 per share, all of such Seller’s right,
title and interest in and to the number of shares of Class A Common Stock set
forth opposite such Seller’s name on Schedule I hereto (each Seller’s shares of
Class A Common Stock that may be repurchased by the Company hereunder, its
“Repurchase Shares”), pursuant to the terms and subject to the conditions set
forth in this Agreement; and

WHEREAS, reference is made to the Stock Escrow Agreement, dated as of November
9, 2018 (the “Escrow Agreement”), by and among the Company, the Sellers, and
MUFG Union Bank, N.A., a national banking association (the “Escrow Agent”),
pursuant to which the Repurchase Shares have been deposited into escrow in an
escrow account (the “Escrow Account”).

AGREEMENT:

NOW THEREFORE, in consideration of the mutual covenants and promises hereinafter
set forth and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties do hereby agree as
follows:

Article 1
CLOSING TRANSACTIONS

1.1.Closing.  The closing (the “Closing”) of the transactions contemplated by
this Agreement (the “Transactions”) shall take place at a time and date to be
specified by the Parties (the “Closing Date”) if and only if, and after, each of
the conditions set forth in Section 2.1 hereof is satisfied (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions).  The Closing shall be (a)
conducted telephonically and via the electronic exchange of signature pages
among the Parties, or (b) consummated in such other manner as the Parties
agree.  All deliveries, payments and other transactions and documents relating
to the Closing shall be interdependent and deemed to have occurred
simultaneously, and none shall be effective unless or until all have occurred
and are effective (except for any of same as to which the Party entitled to the
benefit thereof has expressly waived in writing satisfaction or performance
thereof as a condition precedent to the Closing).

1.2.Sale and Purchase of the Repurchase Shares at the Closing.  Pursuant to the
terms and subject to the conditions of this Agreement, at the Closing, each
Seller shall sell, transfer, convey, assign and deliver to the Company, and the
Company shall purchase, acquire and accept from such Seller, all right, title
and interest in and to all of such Seller’s respective Repurchase Shares, as set
forth on Schedule I hereto.

 

--------------------------------------------------------------------------------

 

1.3.Deliveries by the Parties at or Prior to the Closing.  

(a)Delivery by the Company and Trive Capital Fund I LP prior to the Closing.  At
least three business days prior to the Closing, the Company and Trive Capital
Fund I LP shall deliver joint written instructions to the Escrow Agent to
release from the Escrow Account to the Company all of the Repurchase Shares held
in the Escrow Account.

(b)Consideration; Deliveries by the Company at the Closing.  At the Closing, as
consideration for the sale, transfer, conveyance, assignment and delivery of
each Seller’s Repurchase Shares, the Company shall pay to such Seller, in
immediately available funds by wire transfer to the account designated by such
Seller, the amount of cash set forth opposite such Seller’s name on Schedule I
hereto (which, with respect to such Seller’s respective Repurchase Shares,
reflects a purchase price of $0.01 per share).

(c)Deliveries by the Sellers at the Closing.  At the Closing, each Seller shall
deliver all of its respective Repurchase Shares to the Company through executing
and delivering such assignments, consents, and other transfer documents and
instruments as shall be necessary in the reasonable judgment of the Company to
evidence the assignment, transfer, conveyance and delivery of such Repurchase
Shares to the Company.

Article 2
CONDITIONS PRECEDENT TO THE CONSUMMATION OF THE TRANSACTIONS

2.1.Conditions Precedent to the Obligations of Each Party.  The obligations of
each Party to consummate the Transactions are subject to the non-occurrence of
both of the following events, which shall be determined no later than the date
the Company files with the U.S. Securities and Exchange Commission its Annual
Report on Form 10-K for the fiscal year ended December 31, 2018:

(a)the 2018 Company EBITDA (as defined below) exceeding ninety-five percent
(95%) of the target Company EBITDA set forth on Schedule II hereto; and

(b)during the 2018 fiscal year, (i) the average daily trading volume of the
Class A Common Stock on the Nasdaq Capital Market exceeding $1 million for 20
consecutive trading days, and (ii) the volume weighted average trading price
over such 20 consecutive trading day period being at least equal to $15.00 per
share of Class A Common Stock.

For purposes of this Agreement, “2018 Company EBITDA” shall mean the Company’s
(and its subsidiaries’) consolidated earnings before interest, taxes,
depreciation and amortization as reflected on the audited financial statements
of the Company (and its subsidiaries) for the 2018 fiscal year; provided,
however, that if the definition of “Company EBITDA” (or any amended, modified or
supplemented term) as used in the Restricted Stock Agreement, dated as of
November 22, 2017 (the “Restricted Stock Agreement”), between the Company and
Tyrone Johnson, is subsequently amended, modified or supplemented (the “New
EBITDA Definition”), the definition of “2018 Company EBITDA” as used in this
Agreement shall automatically be amended, modified or supplemented to conform to
the New EBITDA Definition; and provided, further, that the determinations of the
occurrence or non-occurrence of the conditions set forth in clauses (a) and (b)
above in this Section 2.1 will be made consistently and in accordance with the
determinations regarding the substantially similar conditions set forth in the
Restricted Stock Agreement.

2

--------------------------------------------------------------------------------

 

Article 3
REPRESENTATIONS AND WARRANTIES

3.1.Representations and Warranties of Each Seller.  Each Seller, severally and
not jointly, hereby represents and warrants to the Company, as of the date
hereof and the Closing Date, as follows:

(a)Such Seller has the full right, power and authority to execute and deliver
this Agreement and to consummate the Transactions, including the sale, transfer,
conveyance, assignment and delivery of all of its respective Repurchase
Shares.  This Agreement has been duly and validly executed and delivered by such
Seller and constitutes its valid and binding agreement, enforceable against it
in accordance with its terms.

(b)Such Seller has good and marketable title to its respective Repurchase
Shares, free and clear of any mortgages, pledges, liens, encumbrances, charges,
security interests or restrictions on transfer (other than any restrictions set
forth in the respective Lock-Up Agreement entered into by such Seller for the
benefit of B. Riley FBR, Inc. (each Seller’s respective Lock-Up Agreement, its
“Lock-Up Agreement”), which restrictions will have expired prior to the Closing
Date).

(c)Such Seller has not entered into any contracts or agreements granting to any
person or entity any rights in respect of any of its respective Repurchase
Shares, other than under (i) its respective Lock-Up Agreement, (ii) the Escrow
Agreement, and (iii) this Agreement.

(d)The execution and delivery of this Agreement, and performance of the
Transactions, by such Seller will not (i) conflict with, violate, or constitute
a breach or default (with or without notice or lapse of time, or both) or
accelerate maturity or performance or give rise to a termination or consent
right, under any contract or other instrument to which such Seller is a party or
which is applicable to such Seller or such Seller’s assets, (ii) violate any law
applicable to such Seller, or (iii) require any filing or registration with, or
the issuance of any permit or approval by, any person or entity.

(e)Such Seller has obtained all requisite and necessary consents, approvals, or
other assurances for it to enter into and deliver this Agreement and sell,
transfer, convey, assign, and deliver all of its respective Repurchase Shares to
the Company.

3.2.Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Sellers, as of the date hereof and the Closing
Date, as follows:

(a)The Company is a duly incorporated, validly existing corporation, in good
standing under the laws of the State of Delaware, with full corporate power and
authority to own all of its property and assets and to carry on its business as
it is now being conducted.

(b)The Company has the full right, power and authority to execute and deliver
this Agreement and to consummate the Transactions.  This Agreement has been duly
and validly authorized, executed and delivered by the Company, and constitutes
the valid and binding agreement of the Company, enforceable against the Company
in accordance with its terms.

3

--------------------------------------------------------------------------------

 

Article 4
TERMINATION

4.1.Termination.  This Agreement shall automatically be terminated and the
Transactions abandoned, without any further action by any Party, upon the
determination that either of the events set forth Section 2.1(a) or Section
2.1(b) has occurred.

4.2.Effect of Termination.  If this Agreement is so terminated pursuant to
Section 4.1 and the Transactions are not consummated, (a) this Agreement shall
forthwith become void and shall have no further force or effect, and (b) the
Company and Trive Capital Fund I LP shall deliver joint written instructions to
the Escrow Agent to release from the Escrow Account to the Sellers all of the
Repurchase Shares held in the Escrow Account.

Article 5
MISCELLANEOUS

5.1.Entire Agreement and Waiver.  This Agreement and the Escrow Agreement
contain the entire agreement among the Parties and supersede all prior and
contemporaneous agreements, arrangements, negotiations and understandings among
the Parties relating to the subject matter hereof.  There are no other
agreements, understandings, statements, promises or inducements, oral or
otherwise, contrary to the terms of this Agreement.  No representations,
warranties, covenants or conditions, express or implied, whether by statute or
otherwise, other than as set forth herein, have been made by any Party or any
Party’s affiliates or its or their advisors.  No waiver of any term, provision,
or condition of this Agreement, whether by conduct or otherwise, in any one or
more instances, shall be deemed to be, or shall constitute, a waiver of any
other provision hereof, whether or not similar, nor shall such waiver constitute
a continuing waiver, and no waiver shall be binding unless executed in writing
by the Party making the waiver.

5.2.Amendment.  No amendment or modification of this Agreement shall be binding
unless made in a written instrument that specifically refers to this Agreement
and is signed by all Parties.

5.3.Assignment.  This Agreement shall not be assignable or otherwise
transferable by any Party hereto without the prior written consent of the other
Parties.

5.4.Section Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of any provisions of this Agreement.

5.5.Severability.  In the event that any term or provision of this Agreement
shall be determined to be unenforceable, invalid or illegal in any respect, such
unenforceability, invalidity or illegality shall not affect any other term or
provision hereof.

5.6.Governing Law.  In all respects, including all matters of construction,
validity and performance, this Agreement and the obligations of each Party
arising hereunder shall be governed by, construed and enforced in accordance
with, the internal laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

4

--------------------------------------------------------------------------------

 

5.7.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and permitted
assigns.  Nothing in this Agreement, whether express or implied, is intended to
confer upon any person or entity, other than the Parties, their successors and
permitted assigns, any rights or remedies under or by reason of this Agreement.

5.8.Survival.  All warranties, representations, indemnities, covenants and other
agreements of the Parties contained in this Agreement shall survive the
completion of the Transactions and continue in full force and effect until
thirty (30) days following the expiration of the applicable statutes of
limitations (including any extension thereto).

5.9.Facsimile or PDF E-mail Signatures.  The Parties agree that this Agreement
shall be considered signed when the signature of a Party is delivered by
facsimile transmission or PDF e-mail.  Such facsimile or PDF e-mail signature
shall be treated in all respects as having the same effect as an original
signature.

5.10.Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the document.

[Signatures pages follow]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SELLERS:

 

Trive Capital Fund I LP,

a Delaware limited partnership

 

 

 

By:

 

Trive Capital Fund I GP LLC,

 

 

its General Partner

 

 

 

By:

 

Trive Capital Holdings, LLC,

 

 

its Managing Member

 

By:

 

/s/ Conner Searcy

 

 

Name:  Conner Searcy

 

 

Title:  Managing Partner

 

Trive Capital Fund I (Offshore) LP,

a Cayman Islands exempted limited partnership

 

 

 

By:

 

Trive Capital Fund I GP (Offshore) LLC,

 

 

its General Partner

 

 

 

By:

 

Trive Capital Fund I GP LLC,

 

 

its Managing Member

 

By:

 

Trive Capital Holdings, LLC,

 

 

its Managing Member

 

By:

 

/s/ Conner Searcy

 

 

Name:  Conner Searcy

 

 

Title:  Managing Partner

 

Trive Affiliated Coinvestors I LP,

a Delaware limited partnership

 

 

 

By:

 

Trive Affiliated Coinvestors I GP LLC,

 

 

its General Partner

 

 

 

By:

 

Trive Capital Holdings, LLC,

 

 

its Managing Member

 

By:

 

/s/ Conner Searcy

 

 

Name:  Conner Searcy

 

 

Title:  Managing Partner




[Signature page to Repurchase Agreement]

--------------------------------------------------------------------------------

 

 

COMPANY:

 

Select Interior Concepts, Inc.

 

 

 

By:

 

/s/ Tyrone Johnson

 

 

Name:  Tyrone Johnson

 

 

Title:  Chief Executive Officer

 

 

 

[Signature page to Repurchase Agreement]

 

--------------------------------------------------------------------------------

 

 

Schedule I

Seller

 

Number of Shares of

Class B Common Stock to be Repurchased by the

Company

 

Purchase Price

to be Paid to

Such Seller

Trive Capital Fund I LP

 

364,007

 

$

3,640.07

Trive Capital Fund I (Offshore) LP

 

402,671

 

$

4,026.71

Trive Affiliated Coinvestors I LP

 

33,322

 

$

333.22

Total

 

800,000

 

$

8,000.00

 

 

S-I